DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 29 September 2022, regarding the CertainTeed LLC application.

Claims 21-47 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 29 September 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,012,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-27, 29-31, 33-35, 37, 38, 40-45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a US Patent to Younan, et al. (US 5,437,735; hereinafter, "Younan"), as evidenced by the Tafzel ETFE Properties Bulletin (The Chemours Company FC LLC. 4 pages, 2017; obtained from https://www.teflon.com/en/-/media/files/teflon/tefzel-etfe-film-properties.pdf; hereinafter, "Bulletin"), and in view of a US Patent Application Publication to Jacobs, et al. (US 2007 /0251571 A 1; hereinafter, "Jacobs").

Regarding claim 21, Younan discloses a photovoltaic shingle system (Abstract; Figure 3; which reads on the instantly claimed, "[a] photovoltaic module having an upper surface and a lower surface"). Younan teaches a photovoltaic device (10, Figure 1) as a tandem NIP type photovoltaic device made up of a plurality of individual n-i-p type cells (12a, 12b, and 12c) disposed in an optical and electrical series relationship between a substrate electrode and a top electrode (Col. 4, lines 16-23; which reads upon, "a photovoltaic element comprising a plurality of active layers, the photovoltaic element having an upper surface"). Younan further teaches said photovoltaic devices includes a body of encapsulant material disposed to cover a light incident surface thereof (claim 7; which reads on, "an encapsulant resin layer positioned above the upper surface of the photovoltaic element'). Additionally, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16; which reads upon the limitations, "an overlay positioned above the upper surface of the photovoltaic element . . .wherein the overlay is positioned above the encapsulant resin layer”). Per the Bulletin, Tefzel is a transparent, thermoplastic film having high transmittance of ultraviolet and all, but far, infrared (Long Time Weatherability, page 1; which reads on "the overly layer being substantially transmissive of near infrared radiation and infrared radiation").
Younan does not explicitly teach the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element, the three-dimensional surface being formed as an upper surface of the overlay, and wherein the three-dimensional surface is the upper surface of the photovoltaic module.
However, Jacobs discloses an integration of photovoltaic elements into roofing materials, such as shingles or the like ([0003]), wherein the shingles 20 include active photovoltaic elements (45; [0036]), where granule application, or other aesthetic presentation of shingle portion 51 for the photovoltaic elements 45 can be complemental to the aesthetic presentations of shingle portion 50 in order to achieve a complemental aesthetic effect ([0038], which reads upon "wherein the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element', where the applied granule would correspond to a three-dimensional surface.  Additionally, see Jacobs, Figures 1, 2 and 4, as to the limitations, “the three-dimensional surface being formed as an upper surface of the overlay, and wherein the three-dimensional surface is the upper surface of the photovoltaic module”.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the granule application over the shingle portion for the photovoltaic elements, as taught by Jacobs, into the photovoltaic device disclosed by Younan because the granule blends can be used to achieve complementary color arrangements between the photovoltaic elements and the non-active portions of the exposed parts of the shingle (Jacob, [0007]).

Regarding claims 22 and 23, Younan teaches the encapsulant layer over the photovoltaic light incident surface (Claim 7) and shows the protective layer 40 above the photovoltaic device 36 (Figure 3). The granule application of Jacobs would be on the outer surface, i.e., on the surface of the protective layer (see Figure 1, 2, and 4).

Regarding claim 25, Younan teaches the protective layer 40, which covers all the photovoltaic element 36 (Figure 3).

Regarding claim 26 and 27, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16).

Regarding claim 29, Younan discloses a photovoltaic shingle system (Abstract; Figure 3; which reads on the instantly claimed, "[a] photovoltaic module having an upper surface and a lower surface"). Younan teaches a photovoltaic device (10, Figure 1) as a tandem NIP type photovoltaic device made up of a plurality of individual n-i-p type cells (12a, 12b, and 12c) disposed in an optical and electrical series relationship between a substrate electrode and a top electrode (Col. 4, lines 16-23; which reads upon, "a photovoltaic element comprising a plurality of active layers, the photovoltaic element having an upper surface"). Younan further teaches said photovoltaic devices includes a body of encapsulant material disposed to cover a light incident surface thereof (claim 7; which reads on, "an encapsulant resin layer positioned above the upper surface of the photovoltaic element'). Additionally, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16; which reads upon the limitations, "an overlay positioned above the upper surface of the photovoltaic element”). Per the Bulletin, Tefzel is a transparent, thermoplastic film having high transmittance of ultraviolet and all, but far, infrared (Long Time Weatherability, page 1; which reads on "the overly layer being substantially transmissive of near infrared radiation and infrared radiation").
Younan does not explicitly teach the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element, and wherein the three-dimensional surface being formed as a lower surface of the overlay.
However, Jacobs discloses an integration of photovoltaic elements into roofing materials, such as shingles or the like ([0003]), wherein the shingles 20 include active photovoltaic elements (45; [0036]), where granule application, or other aesthetic presentation of shingle portion 51 for the photovoltaic elements 45 can be complemental to the aesthetic presentations of shingle portion 50 in order to achieve a complemental aesthetic effect ([0038], which reads upon "wherein the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element', where the applied granule would correspond to a three-dimensional surface.  Additionally, see Jacobs, Figures 1, 2 and 4, as to the limitations, “the three-dimensional surface being formed as an lower surface of the overlay”.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the granule application over the shingle portion for the photovoltaic elements, as taught by Jacobs, into the photovoltaic device disclosed by Younan because the granule blends can be used to achieve complementary color arrangements between the photovoltaic elements and the non-active portions of the exposed parts of the shingle (Jacob, [0007]).

Regarding claims 30 and 31, Younan teaches the encapsulant layer over the photovoltaic light incident surface (Claim 7) and shows the protective layer 40 above the photovoltaic device 36 (Figure 3). The granule application of Jacobs would be on the outer surface, i.e., on the surface of the protective layer (see Figure 1, 2, and 4).

Regarding claim 33, Younan teaches the protective layer 40, which covers all the photovoltaic element 36 (Figure 3).

Regarding claim 34 and 35, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16).

Regarding claim 37, Younan teaches a cover plate, in the form of a transparent conductive oxide (22, Figure 1).

Regarding claim 38, Younan discloses a photovoltaic shingle system (Abstract; Figure 3; which reads on the instantly claimed, "[a] photovoltaic module having an upper surface and a lower surface"). Younan teaches a photovoltaic device (10, Figure 1) as a tandem NIP type photovoltaic device made up of a plurality of individual n-i-p type cells (12a, 12b, and 12c) disposed in an optical and electrical series relationship between a substrate electrode and a top electrode (Col. 4, lines 16-23; which reads upon, "a photovoltaic element comprising a plurality of active layers, the photovoltaic element having an upper surface"). Younan further teaches said photovoltaic devices includes a body of encapsulant material disposed to cover a light incident surface thereof (claim 7; which reads on, "an encapsulant resin layer positioned above the upper surface of the photovoltaic element').
Younan does not explicitly teach the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element.
However, Jacobs discloses an integration of photovoltaic elements into roofing materials, such as shingles or the like ([0003]), wherein the shingles 20 include active photovoltaic elements (45; [0036]), where granule application, or other aesthetic presentation of shingle portion 51 for the photovoltaic elements 45 can be complemental to the aesthetic presentations of shingle portion 50 in order to achieve a complemental aesthetic effect ([0038], which reads upon "wherein the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element'.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the granule application over the shingle portion for the photovoltaic elements, as taught by Jacobs, into the photovoltaic device disclosed by Younan because the granule blends can be used to achieve complementary color arrangements between the photovoltaic elements and the non-active portions of the exposed parts of the shingle (Jacob, [0007]).

Regarding claims 40 and 41, Younan teaches the encapsulant layer over the photovoltaic light incident surface (Claim 7) and shows the protective layer 40 above the photovoltaic device 36 (Figure 3). The granule application of Jacobs would be on the outer surface, i.e., on the surface of the protective layer (see Figure 1, 2, and 4).

Regarding claim 42, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16; which reads upon the limitations, "an overlay positioned above the upper surface of the photovoltaic element”). Per the Bulletin, Tefzel is a transparent, thermoplastic film having high transmittance of ultraviolet and all, but far, infrared (Long Time Weatherability, page 1; which reads on "the overly layer being substantially transmissive of near infrared radiation and infrared radiation").

Regarding claim 43, Younan teaches the protective layer 40, which covers all the photovoltaic element 36 (Figure 3).

Regarding claim 44 and 45, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16).

Regarding claim 47, Younan teaches a cover plate, in the form of a transparent conductive oxide (22, Figure 1).

Allowable Subject Matter
Claims 24, 28, 32, 36, 39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Younan reference is the closest prior art to the present claims.  However, Younan does not teach or suggest i) a three-dimensional surface is an embossed surface or a molded surface (instant claims 24, 32 and 39) or ii) the overlay includes a pigment that absorbs radiation in the visible range (instant claim 28, 36 and 46).

Response to Arguments
Applicant's arguments filed 29 September 2022, have been fully considered but they are not persuasive. Applicant argues that the cited Jacobs reference is not prior art under 35 USC 102(a).  Applicant premises this argument in the fact that the inventive entity of the Jacobs reference are inventors Jacobs and Kalkanoglu, both of whom are part of the inventive entity of the present application (along with inventor Shiao).  Applicant asserts that the overlapping of inventors between the reference and application inventive entities results in that Jacobs reference not being “by others”, and therefore, the rejections relying upon Jacobs should be withdrawn (Remarks, p. 6).
However, Applicant’s argument misinterprets the meaning of “by others” in the 35 USC 102(a) statue.  As state in the MPEP at §2132 III:
“The term "others" in pre-AIA  35 U.S.C. 102(a)  refers to any entity which is different from the inventive entity. The entity need only differ by one person to be "by others." This holds true for all types of references eligible as prior art under pre-AIA  35 U.S.C. 102(a)  including publications as well as public knowledge and use. Any other interpretation of pre-AIA  35 U.S.C. 102(a)  "would negate the one year [grace] period afforded under § 102(b)." In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982).” (emphasis added)
Therefore, as the inventive entities of the cited Jacobs reference and the present application do differ by one person (i.e., the addition of inventor Shiao to the application), Jacobs is prior art under 35 USC 102(a), and the rejections based in part on Jacobs are maintained.
The means by which one can overcome rejections based on 35 USC 102(a) prior art are detailed at MPEP §2332.01.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
11 October 2022